Citation Nr: 1549244	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for a left elbow disability. 

3.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty form February 1966 to February 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his substantive appeal received in December 2012, the Veteran checked box 9B, indicating that he read the statement of the case and only wished to appeal eight issues, specifically excluding service connection for a left ankle disability.  That issue is not in appellate status.

In February 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  A bilateral foot disability did not manifest during active service and is not related to active service, and arthritis of the feet did not manifest within one year from the date of separation from the service.

2.  A left elbow disability did not manifest during active service and is not related to active service.

3.  A right ankle disability did not manifest during active service and is not related to active service.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by active service and arthritis of the feet may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A left elbow disability was not incurred in or aggravated by active.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  A right ankle disability was not incurred in or aggravated by active.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in an August 2010 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in November 2010 and May 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In February 2015, the Board remanded the Veteran's claims to provide the Veteran with a VA examination and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.
II.  Service Connection

The Veteran asserts that he developed the claimed disabilities as a result of multiple parachute jumps in service, as well as the intensity and frequency of weight-bearing physical training in service, to include marches and runs with heavy packs.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

A.  Bilateral Foot Disability 

The May 2015 VA examiner diagnosed the Veteran with metatarsalgia with mild osteoarthritis of the first metatarsophalangeal (MTP) joint in both feet.

Although the STRs are negative for any relevant documentation of joint complaints, treatment, or diagnoses, the Veteran was awarded the Parachute Badge and completed Airborne training.  The Veteran's reports of in-service parachute jumps and high intensity weight-bearing physical training are conceded.

With regard to a nexus between the Veteran's active military service and his current bilateral foot disability, the May 2015 VA examiner opined that the Veteran's bilateral foot disability was less likely than not incurred in or caused by an in-service disease or injury.  The examiner elaborated that the Veteran's mild osteoarthritis was consistent with age.  Radiologic findings would have shown more significant arthritis and diffusely in the feet if it was related to high intensity weight bearing physical activity.  The objective findings were minimal and there would be the same probability of the findings in the average population of the same age group.

In August 2015, the AOJ obtained another VA medical opinion to determine the nature and etiology of the Veteran's bilateral foot disability.  The VA examiner reported diagnoses of metatarsalgia with mild (minimal joint narrowing) of the bilateral first metatarsophalangeal joints.  Active duty notes and separation examination were negative for diagnosis, treatment, and/or injury related to a right and/or left foot condition.  Currently, the Veteran's lay statement indicated pain in the bones of the feet; however, no objective pain was observed on examination.  The 2010 radiographs were consistent with mild first metatarsophalangeal joint narrowing of the joint spaces consistent with minimal and/or early signs of osteoarthritis.  The VA examiner opined that the Veteran's foot conditions were at least as likely as not related to the normal aging process.  She cited the minimal radiographic findings as support for her conclusion.  The VA examiner continued that the changes in the first metatarsophalangeal related to changes in the biomechanical function of the foot, secondary to the normal aging process.  The objective clinical findings were consistent with the normal aging process.  Lastly, the forefoot and the first metatarsophalangeal region of the foot are  anatomically separate from and biomechanically independent from that of the knees, right elbow, cervical spine and lumbar spine.  Therefore, the examiner found that it was less likely than not that the Veteran's bilateral foot conditions were related to, caused by, or aggravated by his activities in active service.  

The Board has considered the Veteran's statements regarding his bilateral foot disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  The Board finds the Veteran's lay statements to be competent and credible.  However, the Board does not find his statements to be as probative as the VA examiners' opinions, which were based on extensive reviews of the record, thorough examinations, and the VA examiners' medical expertise.

Additionally, arthritis was not "noted" or identified during service.  Similarly, there is no evidence that suggests that he had characteristic manifestations sufficient to identify a chronic disease during service.  See 38 C.F.R. § 3.303(b).  Rather, the January 1969 separation examination indicated that the feet were normal.  Also, radiographic studies showed mild osteoarthritis that was consistent with the Veteran's age.  The evidence is against a finding that arthritis manifested during service or within one year of separation.  Therefore, service connection for a low back disability may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Left Elbow and Right Ankle

A November 2010 VA examination found that the Veteran's right ankle showed no pattern of soft tissue swelling.  Joint spaces were well preserved.  There were no fractures, erosions, or osteophytes.  Visualized subtalar and midfoot joints were normal.  The VA examiner concluded that the right ankle was normal.  The elbow showed no evidence of joint effusions or fractures.  The joint spaces were well preserved and there was minor spurring at the attachment of the triceps tendons, but was generally asymptomatic.  There were no lytic or sclerotic lesions.  The VA examiner concluded that the left elbow was normal for the Veteran's age. 

In May 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his left elbow and right ankle disabilities.  After conducting the indicated testing, the VA examiner indicated that the Veteran's right ankle was normal.  The range of motion in the right ankle was normal.  There was no evidence of pain with weight bearing or pain on palpation of the right ankle, and muscle strength was normal.  The left elbow was also evaluated as normal.  There was no evidence of pain with weight bearing or pain on palpation of the left elbow, and muscle strength was normal.

In August 2015, the AOJ obtained a VA medical opinion to determine the nature and etiology of the claimed left elbow and right ankle disabilities.  With regard to the right ankle disability, the VA examiner opined that it was at least as likely as not that the Veteran's right ankle condition and left elbow condition were consistent with the normal aging process because of the subjective nature of the complaints and the lack of objective clinical and radiographic findings.

The Veteran's January 1969 separation examination shows that the upper and lower extremities were evaluated as normal.  Additionally, the Veteran's VA treatment records are silent with respect to a left elbow disability or a right ankle disability.

The Board has considered the Veteran's statements regarding his claimed right ankle and left elbow disabilities.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno, 6 Vet. App. 465 at 469.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 at 1377.  The Board finds the Veteran's lay statements to be competent and credible.  However, the Board does not find his statements to be as probative as the VA examiners' opinions, which were based on extensive reviews of the record, thorough examinations, and the VA examiners' medical expertise.

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not currently have an injury to his right ankle or left elbow or residuals thereof.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  
Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Service connection for a bilateral foot disability is denied. 

Service connection for a left elbow disability is denied. 

Service connection for a right ankle disability is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


